Title: [May 1787]
From: Washington, George
To: 




Friday 11th. Set out before breakfast and rid 12 Miles to Skirrets Tavern, where we baited, and proceeded to the Ferry at Havre de grass to dinner. The wind being high, & the weather Squally I did not cross the river—frequent Showers thro’ the day with Mists and sun shine alternately.
 


Saturday 12th. Crossed the river early in the morning and breakfasted at the ferry house on the east side. Dined at the head of Elk and lodged at Wilmington. At the head of Elk Mr. Corbin joined me, and took a seat in my carriage to Wilmington.
 


Sunday 13th. About Nine o’clock Mr. Corbin and I set out, and dined at Chester, where I was met by Genls. Mifflin, Knox & Varnum—Colonls. Humphreys and Minges and Majors Jackson and Nicholas. After dinner we proceeded for the City. At the Ferry (Grays) I was met by the Troop of City light horse by whom (and a large concourse, I was escorted to Mrs. Houses—after passing the Artillery officers (who saluted) at the entrance of the City. On my arrival a peal was rung and Mr. Robt. Morris & his Lady again pressing me to lodge with them I had my baggage moved and took up my Quarters at their House—after paying my respects to the President of the State Doctr. Franklin.
 


Monday 14th. This being the day appointed for the meeting of the Convention such members of it as were in town assembled at the State House where it was found that two States only were represented—viz. Virginia and Pensylvania. Agreed to meet again tomorrow at 11 Oclock. Dined (in a family way) at Mr. Morris’s & dr[an]k Tea there.
 


Tuesday—15th. Repaired to the State Ho. at the hour appointed. No more States represented, tho’ there were members (but not sufficient to form a quoram) from two or three others—viz. No. Carolina, & Delaware as also Jersey. Govr. Randolph of Virginia came in to day. Dined with the Society of the Cincinnati.
 


Wednesday 16th. Only two States represented. Agreed to meet at one oclock. Doctr. McClerg of Virginia came in. Dined at Doctr. Franklins. Drank Tea & spent the Evening with Mr. Jno. Penn.
 


Thursday. 17th. Mr. Pinkney of So. Carolina coming in from New York and Mr. Rutledge being here before formed a representation from that State. Colo. Mason getting in this Evening from Virginia compleated the whole number of this State in the delegation.
Dined at Mr. Powells and drank Tea there.
 



Friday 18th. The State of New York was represented. Dined at a club at Greys ferry over the Schuylkill & drank Tea at Mr. Morris’s—after wch. went with Mrs. Morris & some other Ladies to here a lady read at the College Hall.
 


Saturday. 19th. No more States represented. Agreed to meet at one Oclock on Monday. Dined at Mr. Ingersolls and spent the evening at home—going to bed soon.
 


Sunday 20th. Went into the Country with Mr. & Mrs. Morris and dined at their place at the Hill. Returned in the afternoon and drank Tea at Mr. Powells.
 


Monday 21 Delaware State was represented. Dined and drank Tea at Mr. Binghams—great splender shewn.
 


Tuesday. 22d. North Carolina represented. Dined and drank Tea at Mr. Morris’s.
 


Wednesday 23d. No more States represented. Rid to Genl. Mifflins to breakfast—after wch. in Company with him Mr. Madison, Mr. Rutlidge & others, crossed the Schuylkill above the Falls. Called at Mr. Peters’s Mr. Penns and Mr. Hamiltons and repaired at the hour of one to the State House. Dined at Mr. Chews with the wedding guests & drank Tea there in a large Circle of Ladies.
 


Thursday 24th. No more States represented. Dined and drank Tea at Mr. Ross’s. One of my Postilion boys (Paris) being ill sent for Doctr. Jones to him.
 


Friday 25th. Another delegate coming in from the State of New Jersey made a quoram; and Seven States being now represented, the body was Organized and I was called to the Chair by a unanim. vote. Major Jackson was appointed Secretary—and a Com[mitt]ee consisting of Mr. Wythe, Mr. Hamilton, and Mr. Chs. Pinkney chosen to prepare rules & regulations by which the Convention was to be governed. To give time for this it adjourned till Monday 10 Oclock. Returned many visits in the forenoon and dined at Mr. Thos. Willings. Spent the Evening at my quarters.
 


Saturday 26. Returned all my visits this forenoon (where I cd. get an Acct. of the Lodggs. of those to whom I was indebted for them). Dined at a club at the City Tavern and spent the Evening at my Quarters writing lett[ers].
 


Sunday 27th. Went to the Romish Church, to high Mass. Dined, drank Tea, and spent the evening at my lodgings.
 



Monday 28th. Met in Convention at 10 Oclock. Two States more—viz., Massachusetts and Connecticut being represented, made nine on the floor. Proceeded to the establishment of rules for the government of the Convention and adjourned about 2 Oclock.
Dined at home and drank Tea in a large Circle at Mr. Francis’s.
 


Tuesday 29th. Dined at home and went to Mr. Juhans benefit Concert at the City Tavern. The same Number of States met in Convention as yesterday.
 


Wednesday 30th. Convention as yesterday.
Dined with Mr. Vaughan. Drank Tea and spent the Evening at Mr. & Mrs. Lawrences.
 


Thursday. 31st. Convention representation encreased by the coming in of the State of Georgia occasioned by the arrival of Majr. Pierce & Mr. Houste[n].
Dined at Mr. Francis’s and drank Tea with Mrs. Meridith.
